FLORIDA SUPREME COURT

                     NOTICE OF CORRECTION
                                                         DATE: January 7, 2021

CASE OF: IN RE: AMENDMENTS TO FLORIDA RULES OF APPELLATE
         PROCEDURE 9.120 AND 9.210

DOCKET NO.: SC20-597                 OPINION FILED: December 3, 2020

                      ATTENTION: ALL PUBLISHERS

THE FOLLOWING CORRECTIONS HAVE BEEN MADE IN THE ABOVE
OPINION:

On page 13, paragraph (E), line 5, “(a)(5)(A)” has been changed to “(a)(52)(A)”
with strikethrough type across number 5 and underline under number 2.


SIGNED: OPINION CLERK